UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly 2011. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcement: Exercise of Restricted Award EXHIBITS Exhibit No. Description Regulatory announcement dated July 8, 2011 in relation to the exercise of recruitment award by an executive director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 8, 2011 CSR plc (Registrant) By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Exercise of Restricted Award RNS Number : 0665K CSR plc 08 July 2011 ﻿ 8 July 2011 CSR plc Exercise of Recruitment Award by an Executive Director In accordance with the terms of a recruitment award made in June 2008 to Mr Will Gardiner, Chief Financial Officer, 20,000 ordinary shares par value £0.001 in CSR plc were today issued to Mr Gardiner, on payment by Mr Gardiner of the aggregate of the par value of the shares. Following the release of the shares, Mr Gardiner holds 148,409 ordinary shares in CSR plc. Ends This information is provided by RNS The company news service from the London Stock Exchange END RDSFVLFBFDFZBBB
